Citation Nr: 1502457	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  08-27 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for colon cancer, including as secondary to herbicide exposure.

2. Entitlement to service connection for skin cancer, including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1966. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board denied these claims in a June 2010 decision.  In a November 2011 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's June 2010 decision and remanded the case for further action in accordance with the Court's decision. 

The Board remanded these claims in May 2012 and May 2014 for further development.  They now return for appellate review.

The Veteran and his spouse testified at a hearing before the undersigned in August 2009.  A transcript is of record. 

Claims for peripheral neuropathy of the bilateral upper and lower extremities have been raised by the record.  Specifically, in July 2007 the Veteran submitted what he characterized as a "notice of disagreement" (NOD) with a January 2014 statement of the case (SOC) denying these claims.  As the July 2007 "NOD" was not submitted within 60 days of the January 2014 SOC, or within one year of notice of the May 2010 rating decision from which the SOC stemmed, it did not constitute a timely substantive appeal.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2014) (setting forth requirements and time line for perfecting an appeal to the Board).  The Veteran has not provided a reason for the untimely appeal, and did not request an extension of the 60-day period under 38 C.F.R. § 20.303 (2014).  Accordingly, the Board declines to exercise jurisdiction over the claims for peripheral neuropathy of the bilateral upper and lower extremities, and they are instead referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. The Veteran's colon cancer, diagnosed as adenocarcinoma, did not manifest during active military service or within one year of service separation, and is not related to any incident of service, including herbicide exposure.

2. The Veteran's skin cancer, diagnosed as basal cell carcinoma, did not manifest during active military service or within one year of service separation, and is not related to any incident of service, including herbicide exposure.

3. The Veteran has not had melanoma or its residuals during the pendency of this claim.  


CONCLUSIONS OF LAW

1. Service connection for colon cancer is not established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2. Service connection for skin cancer is not established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Letters dated in January 2007 and March 2007 provided all notice required under the VCAA.  They notified the Veteran of the elements of service connection, the types of evidence that could support the claims, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letters were followed by adequate time for the Veteran to submit information and evidence before the initial decision in this case, as well as by subsequent readjudication.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007).  

Concerning the duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, Social Security Administration (SSA) records, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

Adequate VA medical opinions were provided in August 2013 and July 2014.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).   The opinions together are sufficient to make a fully informed decision on these claims, as they are supported by explanations that are consistent with the evidence of record and that can be weighed against contrary opinions.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions).  

Further examination or opinion is not necessary, as the sole issue on which an opinion was needed is whether the Veteran's diagnosed cancers may be related to herbicide exposure (there is no other indication that they may be related to service).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The July 2013 and August 2014 opinions together sufficiently address this issue, finding that because the Veteran's diagnosed cancers are common types (and thus, by clear implication, occur among many who do not have a history of herbicide exposure as defined in section 3.307(a) of the regulations) and because there are multiple known risk factors unrelated to herbicide exposure for developing these cancers, they were "less likely as not" related to in-service herbicide exposure.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  The August 2014 VA opinion also adequately addresses the article referenced by the Veteran titled "Cancer in U.S. Air Force Veterans of the Vietnam War," explaining why the findings discussed in this article do not apply in the Veteran's case.  

There is no other competent evidence of record suggesting that a relationship may exist between the Veteran's diagnosed cancers and herbicide exposure that the opinions needed to address or account for.  With regard to melanoma, the Board finds that neither this diagnosis nor its residuals has been established during the pendency of this claim.  Thus, the adequacy of any opinion regarding the etiology of melanoma or its relationship to herbicide exposure is moot. 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II. Procedural Due Process

The Board remanded these claims in May 2012 and May 2014 for further development.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998); but see D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

The Board's remand directives to obtain any outstanding available VA treatment records existing in the date range from October 1966 to December 2001, including records pertaining to the removal of skin cancer in 1988, to obtain recent VA treatment records dated since November 2011, to contact the Veteran and invite him to submit a statement or medical opinion from the medical care provider who told him that his colon cancer was probably caused by herbicide exposure (accomplished in a December 2012 letter), and to obtain a VA opinion responsive to the Board's instructions have all been satisfied.  Accordingly, there has been substantial compliance with the Board's remand directives.  See id.

At the August 2009 Board hearing, the Veteran had an opportunity to provide testimony in support of his claims, facilitated by questioning from the undersigned and his representative.  The Board finds that no prejudicial error has been committed in discharging the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2014).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.  The Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence exists that might provide additional support for the claims.  See Bryant, 23 Vet. App. at 498.  Significantly, additional VA and private treatment records have since been associated with the file, and VA medical opinions obtained to address the outstanding issue of whether the Veteran's claimed disabilities may be related to active service, and in particular to herbicide exposure.  See Bryant, 23 Vet. App. at 498.  The Veteran has also been provided an opportunity to submit additional evidence, including a statement or opinion from the medical care provider who purportedly told him that his cancers were probably related to herbicide exposure.  Accordingly, the "clarity and completeness of the hearing record [is] intact" and no prejudicial error exists.  See id.


III. Analysis

The Veteran contends that his colon and skin cancers were caused by exposure to herbicides such as Agent Orange while serving in Vietnam.  For the following reasons, the Board finds that service connection is not established. 

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).  

VA has established a presumption of service connection for certain diseases found to be associated with herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Absent affirmative evidence to the contrary, such diseases will be service connected even if there is no evidence of the disease during service, provided that herbicide exposure is established.  Id.; 38 C.F.R. § 3.307(d).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 (the Vietnam Era).  38 C.F.R. § 3.307(a)(6).  A veteran who, during active military service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to such herbicide agents.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).

The Board has reviewed the evidence of record, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of all evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Because the Veteran served in Vietnam during the Vietnam Era, as shown by his service personnel records, he is presumed to have been exposed to an herbicide agent such as Agent Orange.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).

However, the Veteran's colon and skin cancers are not eligible for the presumption of service connection based on herbicide exposure under 38 C.F.R. § 3.309(e).  His colon cancer was diagnosed as adenocarcinoma, as shown in a November 2006 private pathology report and as confirmed in all subsequent VA and private treatment records.  His skin cancer was diagnosed as basal cell carcinoma, as reflected in a June 2012 VA treatment record, and in VA treatment records dated in May 1988.  According to a December 2001 VA treatment record, he was also diagnosed with melanoma in 1991 at the Tampa Veterans Administration Hospital (TVAH).  However, subsequent VA treatment records do not show diagnoses of melanoma or its residuals, and the validity of this diagnosis is in question, as discussed in more detail below.  

The cancers associated with herbicide exposure for which a presumption of service connection is available under § 3.309(e) are chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, prostate cancer, respiratory cancers, and soft-tissue sarcoma.  The Veteran's diagnosed cancers, namely adenocarcinoma, basal cell carcinoma, and melanoma (if this diagnosis were established) are thus not listed among the cancers for which a presumption of service connection is available in section 3.309(e).  The August 2013 VA opinion confirms that the Veteran's cancers are distinct from the ones listed in section 3.309(e).  

The Veteran has not submitted any competent evidence suggesting that his cancers qualify as one of the types listed in section 3.309(e).  Because he is a lay person in the field of medicine, his own unsupported assertion that his diagnosed cancers are included in § 3.309(e) does not constitute competent evidence, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Moreover, it is outweighed by more probative evidence to the contrary in the form of the VA medical opinion.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").  Accordingly, the preponderance of the evidence shows that the Veteran's cancers do not qualify for the presumption of service connection based on herbicide exposure under 38 C.F.R. § 3.309(e).  

Although presumptive service connection for a disease associated with herbicide exposure is not available for the Veteran's diagnosed cancers, service connection may still be established with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange"); cf. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The preponderance of the evidence shows that the Veteran's adenocarcinoma, basal cell carcinoma, and melanoma are not related to his presumed herbicide exposure.  In his August 2009 hearing testimony, the Veteran stated that a physician's assistant told him that his cancer was probably related to herbicide exposure.  This bare statement, without further support or explanation, has little or no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  Moreover, it is outweighed by the August 2013 and July 2014 VA opinions discussed below, which are supported by a rationale and thus have more probative value.  See id.; see also Caluza, 7 Vet. App. at 506. 

The Veteran also referenced an article in a March 2012 appellant's brief titled "Cancer in U.S. Air Force Veterans of the Vietnam War," by Akhtar, Fatema Z.; et al., published in the Journal of Occupational & Environmental Medicine, February 2004, Volume 46, Issue 2, pages 123-136, which he argued supported a link between his skin cancer and herbicide exposure.  The Board finds that this article is outweighed by the July 2014 VA medical opinion.  As instructed by the Board, the VA physician who rendered that opinion discussed this article, noting that the subjects of the study referenced in the article were Operation Ranch Hand veterans who sprayed dioxin-contaminated herbicides in Vietnam.  A control group served in Southeast Asia during the same period but did not spray herbicides.  The researchers concluded from this study that the incidence of melanoma and prostate cancer was increased among white Ranch Hand veterans relative to national rates.  The article further stated, according to the VA physician, that "among veterans who spent at most two years in Southeast Asia, the risk of cancer at any site, of [sic] prostate cancer and of melanoma was increased in the highest dioxin category.  These results appear consistent with an association between cancer and dioxin exposure."  

The VA physician did not find this article persuasive, explaining that the two types of cancer cited in the article, prostate cancer and melanoma, were not the types of cancer with which the Veteran had been diagnosed, including basal cell carcinoma.  As discussed below, the Board also finds that the Veteran does not have residuals of melanoma, thus rendering the issue of medical causation moot.  The VA physician further observed that the Veteran served in the Army, not the Air Force.  Thus, the physician concluded that the article did not apply to the Veteran's basal cell carcinoma.  Although the physician did not state this explicitly, it may clearly be inferred that physician found that the article also did not apply to the Veteran's adenocarcinoma of the colon, since the same reasoning that applied to the basal cell carcinoma must perforce apply to the adenocarcinoma based on the physician's explanation, which turned on the fact that, as found by the physician, the article only supported the increased occurrence of certain types of cancer in veterans with high exposure to herbicides, but did not therefore necessarily support a relationship between other types of cancer and herbicide exposure.  Similarly, the physician found that the results derived from the study group tested, namely Air Force veterans who sprayed herbicides (Operation Ranch Hand veterans), would not necessarily apply to veterans who did not have a similar level of exposure.  

In short, the physician found that the article neither applied to the types of cancer with which the Veteran had been diagnosed, nor to the circumstances of the Veteran's service.  

The physician concluded that it was less likely than not that the Veteran's cancers were related to active service.  The physician explained that with regard to basal cell carcinoma, sun damage to the skin from excessive sun exposure was one of the top risk factors.  The physician further noted that basal cell carcinoma is the most common malignancy of Caucasians, and that its incidence was increasing worldwide.  Basal cell carcinoma had been linked to exposure to ultraviolet light, especially during childhood, according to the physician.  The physician further stated that about 70 percent of cases of basal cell carcinoma occur on the face and head.  The nodular and superficial forms were the most common, accounting for about 90 percent of cases.  

With regard to colon cancer, the physician stated that the medical community was not clear as to what exactly causes colon cancer.  Risk factors included heredity, age over 50, precancerous cells (colon polyps), a diet of low fiber and high fat, a sedentary lifestyle, obesity, smoking, and alcohol abuse.  

The August 2013 VA medical opinion also found that it was less likely as not that the Veteran's skin cancer and colon cancer were related to herbicide exposure.  The clinician who rendered the opinion stated that colon adenocarcinoma is the most common type of gastrointestinal cancer, and that most cancers in the large bowel, including the colon, are adenocarcinomas.  

The August 2013 and July 2014 VA opinions show that the Veteran's cancers are common types and thus clearly develop in many people who have not been exposed to herbicides such as Agent Orange.  There is no indication that the Veteran's cancers manifested in an unusual manner.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009).  For example, the July 2014 VA opinion states that the nodular form of basal cell carcinoma accounts for about 90 percent of cases, and that basal cell carcinoma manifests on the face and head in about 70 percent of cases.  The Veteran's June 2012 biopsy diagnosis of basal cell carcinoma reflects that it was nodular in form, and the evidence shows that it has only manifested on the face or head-the nose in June 2012 and the cheek in May 1988, in keeping with the majority of cases.  The August 2013 VA opinion states that colon adenocarcinoma is the most common type of gastrointestinal cancer, and that most cancers in the large bowel are adenocarcinomas, with two-thirds of these cancers located in the rectum, rectosigmoid, or sigmoid colon, and the other third distributed in the remainder of the colon.  Accordingly, the evidence shows that the Veteran's cancers are not unusual or uncommon and did not manifest in an unusual manner. 

Moreover, the Veteran has several of the risk factors for developing colon and skin cancer which are unrelated to service or herbicide exposure.  See id.  According to the July 2014 VA opinion, excessive sun exposure is a "top risk factor" for basal cell carcinoma.  In a VA dermatology treatment record dated around 2002, the Veteran reported working construction in the sun, which was mentioned in the context of the 1991 melanoma excision.  With regard to the Veteran's colon cancer, the July 2014 VA opinion states that age over 50, obesity, and smoking are risk factors for colon cancer.  These risk factors were all present.  The Veteran's colon cancer was initially diagnosed in 2006, when he was well over 50.  He was diagnosed with obesity in 1986 and October 2001, according to a list of diagnoses in the VA treatment records.  And a May 1988 VA treatment record reflects that he smoked a pack per day for twenty-five years.  Thus, the Veteran had several risk factors for developing these common types of cancers.  

Accordingly, the preponderance of the evidence weighs against a relationship between the Veteran's cancers and herbicide exposure.  The VA opinions show that they are very common types and thus develop in many people who have not been exposed to herbicides, and that there are other known risk factors for developing adenocarcinoma of the colon and basal cell carcinoma, a number of which were present in the Veteran's case.  Indeed, the evidence of record does not show that herbicide exposure is a known risk factor, let alone a significant risk factor, for developing the types of cancer with which the Veteran has been diagnosed.  As found in the July 2014 VA opinion, the article referred to by the Veteran, "Cancer in U.S. Air Force Veterans of the Vietnam War," did not apply to basal cell carcinoma or adenocarcinoma.  The bare assertion by a physician's assistant, as reported by the Veteran, that the Veteran's cancers were related to herbicide exposure cannot be further addressed absent any explanation or support for this opinion, and is not sufficient by itself to establish herbicide exposure as a risk factor for the Veteran's cancer. 

There is no competent evidence of record otherwise linking the Veteran's types of cancer to his exposure to herbicides.  The Veteran's own lay assertion that his cancers are related to in-service herbicide exposure is not competent evidence, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469-71.  Thus, it does not support the claim by itself.  See id.  Moreover, it is outweighed by the August 2013 and July 2014 VA opinions.  See King, 700 F.3d at 1345; Madden, 125 F.3d at 1481. 

The Board also finds that residuals of melanoma during the pendency of this claim are not established.  With regard to the reference to a 1991 diagnosis of melanoma, it is unclear whether the Veteran was ever actually diagnosed with melanoma, as it is possible this reference was based on his own reported history, and that he misremembered the actual diagnosis, i.e. basal cell carcinoma.  Notably, in this regard, there is no mention of the basal cell carcinoma excision from the mandible in this record.  The fact that the Veteran had stated that the melanoma was removed from his left lateral neck is not necessarily at odds with the May 1988 excision of the basal cell carcinoma, which was removed from his left lower mandibular area as shown in the VA treatment records.  Indeed, the May 1988 VA surgical report states that the Veteran's neck was prepped as part of the process, and the Veteran indicated in his August 2009 hearing testimony that the area of the scar was at the side of his neck by the jawbone.  He also testified that the surgery occurred in the late 1980's, and his wife testified at the hearing that the pathology report reflected a diagnosis of "basal cell," but that when he received his records, they referred to melanoma.  Furthermore, in his December 2006 claim and in his hearing testimony, the Veteran referenced removal of a mole on his neck in connection with his skin cancer.  The May 1988 VA treatment records show that a mole in the mandibular area had developed into basal cell carcinoma, and it was this mole-turned-lesion that was removed.  Taken together, all this evidence strongly suggests that there was only the diagnosis and excision of basal cell carcinoma in 1988, and that the reference to melanoma in the December 2001 VA treatment record was made in error.  

In any event, there is no diagnosis of melanoma or its residuals during the pendency of this claim.  Moreover, and further supporting the notion that the Veteran may have actually misremembered the diagnosis and location of the basal cell carcinoma removal that occurred in 1988, there is no evidence of a neck scar.  An August 2013 VA scars examination report reflects the examiner's finding that a scar on the left side of the neck was "not obvious on inspection," and was not listed in the diagnoses section of this report.  To the extent that any scar in the left lower mandibular area exists, the evidence shows that it is a residual of the basal cell carcinoma excision, and not of melanoma.  

In the absence of a current disability related to a possible diagnosis of melanoma in 1991, service connection cannot be established for this type of cancer.  See Shedden, 381 F.3d at 1166-67 (holding that entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and that "[i]n the absence of proof of present disability there can be no valid claim") (citation omitted).  

The Veteran has not stated and the evidence does not otherwise suggest that his colon and skin cancers manifested during or shortly after active service.  In this regard, for the chronic diseases listed in 38 C.F.R. § 3.309(a), including malignant tumors, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service, no matter how remote, will be entitled to service connection without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").   

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for the chronic diseases listed in § 3.309(a), including malignant tumors, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

The Veteran's service treatment records do not reflect diagnoses of cancer, and there is no evidence that his cancer began to manifest at this time.  The Veteran had warts behind his ear, but there is no indication that these were related to cancer.  On his separation examination, the Veteran's colon and skin were evaluated as normal.  On his report of medical history, the Veteran denied having stomach, liver or intestinal troubles; a tumor, growth, or cyst; or any specific colon or skin problem.  

There is also no evidence of cancer within one year of service separation.  The earliest evidence of cancer is the May 1988 diagnosis of basal cell carcinoma, as shown in the VA treatment records.  The Veteran's colon cancer was first diagnosed in November 2006, as reflected in the VA and private treatment records.  The Veteran does not assert that his cancer manifested within one year of service separation.  

Accordingly, service connection is not warranted based on a chronicity in service or a continuity of symptoms after service, and is also not warranted on a presumptive basis for a malignant tumor that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  Apart from herbicide exposure, which was addressed above, the Veteran has not advanced any other theory of service incurrence or identified any other incident of service to which his skin and colon cancers may be related.  Thus, the criteria for service connection on a direct basis are not satisfied.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for colon cancer and skin cancer is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER


Entitlement to service connection for colon cancer, including as secondary to herbicide exposure, is denied.

Entitlement to service connection for skin cancer, including as secondary to herbicide exposure, is denied. 



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


